DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 22 July 2021.
Claims 1 – 4 are pending.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 4 is objected to because of the following informalities:
Regarding claim 4, line 14, the limitation, “the inner and outer barrel”, should read “the inner barrel and the outer sleeve” to refer to the previously recited limitations, “an inner barrel” in claim 1, line 7, and “an outer sleeve” in claim 1, line 11.  
Regarding claim 4, lines 23 – 24 and line 25, the limitation, “the outer barrel”, should read “the outer sleeve” to refer to the previously recited limitation, “an outer sleeve” in claim 1, line 11. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Benedict (US 8,746,702 B1), hereinafter Benedict ‘702, in view of Benedict et al. (US 4,102,534), hereinafter Benedict ‘534.

    PNG
    media_image1.png
    341
    581
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    713
    482
    media_image2.png
    Greyscale
[AltContent: textbox (B)][AltContent: textbox (A)][AltContent: textbox (C)][AltContent: textbox (Benedict (US 8,746,702 B1) – Annotated figs. 1, 3)]


Regarding claim 1, Benedict ‘702 discloses a multi-stroke powered safety hammer (14, fig. 1), comprising: a cylinder (12, figs. 1, 3) including an end (A, annotated fig. 3), the cylinder (12) mounted to and extending outwardly from a body (B, annotated fig. 1) to the end (A); a mount (10, figs. 1, 3) connected releasably over the end of the cylinder (12) (via internal threads 40), the mount (10) configured to receive and releasably secure a base (24, fig. 1) of a tool (22, figs. 1, 3) for reciprocating movement; the base (24) including an end (C, annotated fig. 3) having an impact surface (best shown in annotated fig. 3); 
The modified Benedict ‘702 further discloses the impact hammer of Benedict ‘704 provides a vibratory/percussion force through the retainer to the tool bit in a known and customary manner (Benedict ‘702 – col. 4, ll. 32 – 35); however, the modified Benedict ‘702 does not expressly disclose an impact piston disposed within the cylinder for axial reciprocating movement, the impact piston including a striking surface at a front end thereof; and the end of the cylinder configured to receive the end/impact surface of the base for reciprocating movement in confronting relation of the impact surface to the striking surface.   
However, Benedict ‘534 teaches an impact piston (70, fig. 1) disposed within the cylinder (20, fig. 1) for axial reciprocating movement, the impact piston (70) including a striking surface (74, 76, figs. 1, 2) at a front end thereof; and the end (48, fig. 1) of the cylinder (20) configured to receive the end/impact surface (98, fig. 2) of the base (62, fig. 1) for reciprocating movement in confronting relation of the impact surface (98) to the striking surface (74, 76) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Benedict ‘534 with the invention of Benedict ‘702 that the impact surface A of the base 24 of Benedict ‘702 would confront the striking surface 74, 76 of the impact piston 70 of Benedict ‘534 when the base 24 of Benedict ‘702 is received and releasably secured by the mount 10 of Benedict ‘702 for reciprocating movement).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the multi-stroke powered safety hammer, as disclosed by Benedict ‘702, with an impact piston disposed within the cylinder for axial reciprocating movement, the impact piston including a striking surface at a front end thereof; and the end of the cylinder configured to receive the end/impact surface of the base for reciprocating movement in confronting relation of the impact surface to the striking surface, as taught by Benedict ‘534.  Please note, col. 4, ll. 32 – 35 states the impact hammer of Benedict ‘704 provides a vibratory/percussion force through the retainer to the tool bit in a known and customary manner wherein one having ordinary skill in the art would be motivated to use Benedict ‘534 to construct the known and customary inner mechanics or elements of the impact hammer.  Moreover, the particular construction of Benedict ‘534 substantially reduced noise level and partial dissipation of the impacting force whereby to prolong the life of the impact tool (Col. 2, ll. 1 – 4).

Regarding claim 2, Benedict ‘702, as modified by Benedict ‘534, discloses the invention as recited in claim 1.
The modified Benedict ‘702 further disclose a bumper (Benedict ‘534 – 34, fig. 1; “a device for absorbing shock or preventing damage” – Merriam Webster dictionary) mounted (“arranged or assembled for use” – Merriam Webster dictionary) in the cylinder (Benedict ‘534 – 20, fig. 1) between the end (Benedict ‘534 – 48, fig. 1) of the cylinder (Benedict ‘534 – 20) and the striking surface (Benedict ‘534 – 74, 76, figs. 1, 2) of the impact piston (Benedict ‘534 – 70, fig. 1) (Best shown in fig. 1 of Benedict ‘534), the bumper (Benedict ‘534 – 34) axially confronting the striking surface (Benedict ‘534 – 74, 76; specifically 74).

Regarding claim 3, Benedict ‘702, as modified by Benedict ‘534, discloses the invention as recited in claim 2.
The modified Benedict ‘702 further teaches the bumper (Benedict ‘534 – 34, fig. 1) axially spaces the end (Benedict ‘534 – 48, fig. 1) of the cylinder (Benedict ‘534 – 20, fig. 1) apart from the striking surface (Benedict ‘534 – 74, 76, figs. 1, 2) of the impact piston (Benedict ‘534 – fig. 1) (Fig. 2 of Benedict ‘534 shows stop 34 preventing forward axial movement of the piston 70 thus axially spacing apart the end of the cylinder 20 and the striking surfaces 74, 76 of the piston 20).

Regarding claim 4, Benedict ‘702, as modified by Benedict ‘534, discloses the invention as recited in claim 1.
Benedict ‘702 further discloses the mount (10, fig. 1) includes a collar (30, fig. 3) connected releasably over the end of the cylinder (12, figs. 1, 3), terminating forwardly in an inwardly-directed front flange (70, fig. 3) against which the end (A, annotated fig. 3) of the cylinder (12, fig. 3) terminates in confronting relation; an inner barrel (26, fig. 3) projecting forwardly from the front flange (70) and extending forwardly of the end (A) of the cylinder (12), the inner barrel (26) configured to reciprocally received the base (24, fig. 1) of the tool (22, figs. 1, 3); and an outer sleeve (52, fig. 3) mounted over the inner barrel (26) for axial sliding movement (54, fig. 3) over the inner barrel between a first position (Col. 5, ll. 27 – 34; “the first sleeve position”) and a second position (Col. 5, ll. 34 – 45; “the second sleeve axial position”); ball bearings (60, fig. 3) mounted between the inner barrel (26) and the outer sleeve (52) for movement into and out of locked positions (Col. 5, ll. 34 – 45), the base (24) of the tool (22) when received by the inner barrel disabled from being withdrawn from the inner barrel when the ball bearings are in and disabled from moving out of the locked positions (Col. 5, ll. 27 – 34) and enabled for being withdrawn from the inner barrel when the ball bearings are enabled for being moved out of the locked positions (Col. 5, ll. 34 – 45); and the ball bearings (60), when in the locked positions, are disabled from moving out of the locked positions when the outer sleeve is in the first position (Col. 5, ll. 27 – 34) and enabled for moving out of the locked positions when the outer sleeve is in the second position (Col. 5, ll. 34 – 45).

In arguendo that the Benedict ‘702, as modified by Benedict ‘534, does not disclose the bumper, an alternative rejection is made.

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Benedict (US 8,746,702 B1), hereinafter Benedict ‘702, in view of Benedict et al. (US 4,102,534), hereinafter Benedict ‘534, as further modified by Hartmann et al. (US 2011/0303431 A1), hereinafter Hartmann.

    PNG
    media_image5.png
    329
    524
    media_image5.png
    Greyscale
[AltContent: textbox (Hartmann et al. (US 2011/0303431 A1) – Annotated fig. 2)][AltContent: textbox (D)][AltContent: textbox (E)]

Regarding claim 2, Benedict ‘702, as modified by Benedict ‘534, discloses the invention as recited in claim 1.
The modified Benedict ‘702 does not explicitly disclose a bumper mounted in the cylinder between the end of the cylinder and the striking surface of the impact piston, the bumper axially confronting the striking surface.
However, Hartmann discloses a bumper (30, fig. 1) mounted in the cylinder (31, fig. 2) between the end (D, annotated fig. 2) of the cylinder (31) and the striking surface (E, annotated fig. 2) of the impact piston (20, fig. 2), the bumper (30) axially confronting the striking surface (D).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the multi-stroke powered safety hammer, as disclosed by the modified Benedict ‘702, with a bumper mounted in the cylinder between the end of the cylinder and the striking surface of the impact piston, the bumper axially confronting the striking surface, as taught by Hartmann, with the motivation to have a dampening effect on the impact piston to prevent excessive wear on the cylinder ([0033], l. 9; “the dampening limit stop 30”).  Please note, Benedict ‘534 suggest a need to dampen the impact of the impact piston and the cylinder (Col. 4, ll. 37 – 58) wherein one having ordinary skill in the art would be motivated to apply the teachings of Hartmann to provide additional dampening between the impact piston and the cylinder.

Regarding claim 3, Benedict ‘702, as modified by Benedict ‘534, as further modified by Hartmann, discloses the invention as recited in claim 2.
The modified Benedict ‘702 further teaches the bumper (Hartmann – 30, fig. 2) axially spaces the end (D, annotated fig. 2) of the cylinder (Hartmann – 30, fig. 2) apart from the striking surface (E, annotated fig. 2) of the impact piston (Hartmann – 20, fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chudy et al. (US 7,052,022 B2) discloses a multi-stroke powered safety hammer having a mount as described in claims 1 and 4.
Ikuta et al. (US 8,413,742 B2) discloses a bumper as described in claims 2 and 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        21 July 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731